Citation Nr: 0621284	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976, and from July 1982 to April 2000.  The record 
indicates he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which denied the claims.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in April 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The veteran is seeking service connection for diabetes 
mellitus and hypertension.  In essence, he contends that the 
symptomatology of both disabilities began during the latter 
part of his active service.  Specifically, he contends that 
he was treated for abnormal glucose tolerance and that 
records from 1998 to 2000 show systolic blood pressure 
readings in excess of 140.

After a careful review of the record, and for the reasons 
stated below, the Board concludes that additional evidentiary 
development is necessary in this case.  



Reasons for remand

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the instant case, the evidence on file confirms the 
veteran's account of impaired glucose testing and elevated 
systolic blood pressure readings during his active service.  
For example, medical records dated in March 2000 note that he 
was treated, in pertinent part, for follow-up of impaired 
glucose tolerance.  Following evaluation, he was assessed 
with impaired glucose tolerance with borderline/normal 
fasting blood sugar and normal hemoglobin A1C.  There are 
also records documenting systolic blood pressure readings in 
excess of 140, including 146/90 (systolic/diastolic) in 
November 1991, 144/84 in October 1997, 160/66 in August 1998, 
148/80 in April 1999, 150/86 in May 1999, 144/80 in January 
2000, and 144/88 in March 2000.    

The Board notes that the veteran was not actually diagnosed 
with either diabetes mellitus or hypertension during active 
service.  Moreover, during the same period his record 
document systolic blood pressure readings in excess of 140, 
they also document readings below that number (to include at 
his April 2000 retirement examination -- 120/76).

The record further reflects that the veteran was accorded a 
VA medical examination in May 2001 regarding both of the 
current claims.  Multiple blood pressure readings were 
conducted as part of this examination, but none show systolic 
pressure of 140 or more, nor diastolic pressure of 90 or 
more.  Accordingly, the examiner diagnosed, in pertinent 
part, borderline hypertension by history; not on current 
examination.  Similarly, with respect to the diabetes claim, 
the examiner also diagnosed impaired glucose tolerance test 
consistent with subclinical diabetes.  
As noted in the May 2002 statement of the case (SOC), 
"subclinical" is defined as without clinical 
manifestations; said of the early stages, or a slight degree, 
of a disease.  See also STEDMAN'S MEDICAL DICTIONARY 1692 
(26th Ed. 1995).  Both claims were denied, in essence, due the 
lack of medical evidence showing a current disability.

However, medical evidence has been received since the time of 
the May 2001 VA medical examination which does show diagnoses 
of the claimed disabilities.  For example, records dated in 
March 2003 show an impression of type 2 diabetes mellitus.  
Records from June 2003 include an assessment of hypertension. 
Medical records from October 2003 note, in pertinent part, 
that the veteran's type diabetes mellitus was controlled with 
diet, and that he took medication for his hypertension.

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service or, VA is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service and/or the service-connected disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, 
the record reflects the RO scheduled the veteran for new 
examinations in December 2005 to address the nature and 
etiology of his claimed diabetes and hypertension.  However, 
he failed to report for these examinations.

The Board notes that 38 C.F.R. § 3.655(b) provides that that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, at 
the April 2006 hearing the veteran acknowledged his failure 
to report, that he understood the importance appearing for 
scheduled examinations, and that he specifically requested 
that he be accorded a new examination to address the etiology 
of his diabetes and hypertension.  The Board is of the 
opinion that the veteran should be given the benefit of 
another opportunity to report for a new examination.  
Accordingly, a remand is required.

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must arrange for the veteran to 
undergo an examination to determine the 
existence and etiology of his claimed 
diabetes mellitus and hypertension.  The 
claims folder must be made available to 
the examiner for review.  Following 
examination of the veteran, the examiner 
should indicate whether diabetes or 
hypertension currently exist.  If either 
exists, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disability began 
during active service.  The records 
detailing impaired glucose tolerance and 
elevated systolic blood pressure readings 
during active service should be 
considered in making this determination.  
Many diagnostic testing deemed to be 
appropriate by the examiner should be 
accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After completing any additional 
development deemed necessary, VBA should 
readjudicate the issues remaining on 
appeal.

If the benefits requested on appeal remain denied, the 
veteran his representative should be furnished a Supplemental 
SOC (SSOC) which addresses all of the evidence added to the 
folder since the last SSOC in August 2005, and be allowed an 
appropriate opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

Finally, the veteran is cautioned that any additional failure 
to cooperate with VA, in particular failure to report for any 
scheduled examination, may cause his claim to be denied.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


